Case 1:19-cv-04872-SEB-MPB Document 19 Filed 01/16/20 Page 1 of 1 PageID #: 304




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                       Indianapolis Division

  RODERICK CONVERSE and              )
  PATRICIA GRUESSER,                 )
                                     )
        Plaintiffs,                  )
                                     )
     v.                              )                      Case No. 1:19-cv-4872-SEB-MPB
                                     )
  PHH MORTGAGE CORPORATION,          )
  successor to OCWEN LOAN SERVICING, )
  LLC., MANLEY DEAS KOCHALSKI, LLC., )
  US BANK N.A., as Trustee for RAMP  )
  006EFC2, and EQUIFAX INFORMATION   )
  SERVICES, LLC.,                    )
                                     )
        Defendants.                  )

                                     ORDER OF DISMISSAL

         Plaintiffs, Roderick Converse and Patricia Gruesser, by counsel, have moved this court to

 dismiss Defendants, Manley Deas Kochalski, LLC, and Equifax Information Services, LLC from

 this cause. The Court, being duly informed and finding said Motion made for good cause, now

 GRANTS said Motion.

         IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that

 Plaintiffs’ claims against Defendants, Manley Deas Kochalski, LLC, and Equifax Information

 Services, LLC are dismissed, without prejudice, each party to bear its own costs and fees.



           1/16/2020
 Date: ____________________                       _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana


 Copies to counsel of
 record electronically registered.
